 



Exhibit 10.13
NEW CENTURY FINANCIAL CORPORATION
CHANGE IN CONTROL SEVERANCE POLICY
          1. Purpose. The purpose of the New Century Financial Corporation
Change in Control Severance Policy (the “Policy”) is to secure the continued
services of key senior executives of the Company and its Subsidiaries and to
ensure their continued dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined in Section 2).
          2. Definitions. As used in this Policy, the following terms shall have
the respective meanings set forth below:
          (a) “Annual Performance Bonus” means the annual cash bonus awarded
under the Company’s applicable incentive plan, as in effect from time to time
(as of the date of adoption of this Policy the annual bonus under the Company’s
Annual Management Incentive Bonus Program).
          (b) “Base Salary” means the Participant’s highest annual rate of base
salary during the twelve (12) month period immediately prior to the
Participant’s Date of Termination.
          (c) “Board” means the Board of Directors of the Company and, after a
Change in Control, the “board of directors” of the Parent Corporation or
Surviving Corporation, as the case may be, as defined for purposes of
Section 2(f). References herein to the Board include any committee or person to
whom the Board has designated its authority.
          (d) “Bonus Amount” means the greater of (i) the average of the Annual
Performance Bonuses earned by the Participant from the Company (or its
affiliates) during the last three (3) completed fiscal years of the Company (or
such shorter period of time during which the Participant was employed by the
Company) immediately preceding the Participant’s Date of Termination (annualized
in the event the Participant was not employed by the Company (or its affiliates)
for the whole of any such fiscal year) and (ii) the Participant’s target Annual
Performance Bonus for the year in which the Participant’s Date of Termination
occurs.
          (e) “Cause” means (i) the willful and continued failure of the
Participant to perform substantially his duties with the Company (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness or any such failure subsequent to the Participant being delivered
a notice of termination without Cause by the Company or delivering a notice of
termination for Good Reason to the Company) after a written demand for
substantial performance is delivered to the Participant by or on behalf of the
Board which specifically identifies the manner in which the Board believes that
the Participant has not substantially performed his duties, (ii) the willful
engaging by the Participant in illegal conduct or gross misconduct which is

 



--------------------------------------------------------------------------------



 



demonstrably and materially injurious to the Company or its affiliates,
(iii) the engaging by the Participant in conduct or misconduct that materially
harms the reputation or financial position of the Company, (iv) the Participant
obstructs, impedes or fails to materially cooperate with, an Investigation
(provided that the Participant shall be given written notice and a reasonable
opportunity to cure any alleged breach of this subclause), (v) the commission of
a felony by the Participant or (vi) the Participant is found liable in any SEC
or other civil or criminal securities law action.
          For purposes of this paragraph (e), no act or failure to act by the
Participant shall be considered “willful” unless done or omitted to be done by
the Participant in bad faith and without reasonable belief that the
Participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, in accordance with authority duly given
by the Board, based upon the advice of counsel for the Company (including
counsel employed by the Company) shall be presumed to be done, or omitted to be
done, by the Participant in good faith and in the best interests of the Company.
          A Participant who is designated on Schedule A or B shall not be
considered to have been terminated for Cause unless and until the Company has
delivered to the Participant a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board (excluding the Participant from both
the numerator and denominator if the Participant is a Board member) at a meeting
of the Board called and held for such purpose (after reasonable notice to the
Participant and an opportunity for the Participant, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event set forth in clauses (i), (ii), (iii), (iv), (v) or (vi) has occurred and
specifying the particulars thereof in detail.
          Anything herein to the contrary notwithstanding, if, following a
termination of the Participant’s employment by the Company for Cause based upon
the conviction of the Participant for a felony, such conviction is overturned in
a final determination on appeal, the Participant shall be entitled to the
payments and the economic equivalent of the benefits the Participant would have
received if his employment had been terminated by the Company without Cause.
          (f) “Change in Control” means the occurrence of any one of the
following events:
          (i) individuals who, on the effective date of the Policy, constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the effective date of the Policy whose election or nomination for
election was approved by a vote of a majority of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent

 



--------------------------------------------------------------------------------



 



Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;
          (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote generally in the election of directors (the “Company Voting Securities”);
provided, however, that the event described in this paragraph (ii) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(A) by the Company or any Subsidiary, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, (C) by
any underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii) below), (E) pursuant to any acquisition by the Participant or
any group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant), or (F) through a
transaction (other than one described in (iii) below) in which Company Voting
Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (F) does not constitute a Change in Control under this paragraph
(ii);
          (iii) the consummation of a merger, consolidation, statutory share
exchange, reorganization, sale of all or substantially all the Company’s assets
or similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) at least 50% of the total voting power of (x) the corporation resulting from
such Business Combination (the “Surviving Corporation”) or (y) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of at least 95% of the voting securities eligible to elect directors
of the Surviving Corporation (the “Parent Corporation”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving

 



--------------------------------------------------------------------------------



 



Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction” and any Business
Combination which does not satisfy all of the criteria specified in (A) (B) and
(C) shall be deemed a “Qualifying Transaction”); or
          (iv) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any person acquires beneficial ownership of more than
25% of the Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company or its affiliates which reduces the number of
Company Voting Securities outstanding; provided, that if after the consummation
of such acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur. For purposes of this Change
in Control definition, “corporation” shall include any limited liability
company, partnership, association, business trust and similar organization,
“board of directors” shall refer to the ultimate governing body of such
organization and “director” shall refer to any member of such governing body.
          (g) “Company” means New Century Financial Corporation, a Maryland
corporation.
          (h) “Date of Termination” means (i) the effective date on which the
Participant’s employment by the Company terminates as specified in a prior
written notice by the Company or the Participant, as the case may be, to the
other, delivered pursuant to Section 10 or (ii) if the Participant’s employment
by the Company terminates by reason of death, the date of death of the
Participant.
          (i) “Disability” has the same meaning ascribed to that term in
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended.
          (j) “Equity Incentive Compensation” means all long-term compensation
under the Company’s 2004 Performance Incentive Plan or any successor plan(s).

 



--------------------------------------------------------------------------------



 



          (k) “Good Reason” means, without the Participant’s express written
consent, the occurrence of any of the following events after a Change in
Control:
          (i) (A) any change in the duties, responsibilities or status
(including reporting responsibilities) of the Participant that is inconsistent
in any material and adverse respect with the Participant’s position(s), duties,
responsibilities or status with the Company immediately prior to such Change in
Control (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties, responsibilities (other than reporting
responsibilities) or status that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this Section 2(k) or (B) a material and adverse change in the
Participant’s titles or offices (including, if applicable, membership on the
Board) with the Company as in effect immediately prior to such Change in
Control;
          (ii) a reduction by the Company in the Participant’s rate of annual
base salary or Annual Performance Bonus or Equity Incentive Compensation target
opportunities (including any material and adverse change in the formula for such
targets) as in effect immediately prior to such Change in Control;
          (iii) the Company requiring the Participant to be based at any office
or location more than fifty (50) miles from the office where the Participant is
located at the time of the Change in Control and, as a result, causing the
Participant’s commute from his residence at the time of the Change in Control to
the new location to increase by more than fifty (50) miles;
          (iv) the failure of the Company to (A) continue in effect any
significant employee benefit plan, compensation plan, welfare benefit plan or
material fringe benefit plan in which the Participant participated immediately
prior to such Change in Control or the taking of any action by the Company which
would adversely affect the Participant’s participation in or materially reduce
the Participant’s benefits under any such plan, unless the Participant is
permitted to participate in other plans providing the Participant with
substantially equivalent benefits in the aggregate (at substantially equivalent
or lower cost with respect to welfare benefit plans), or (B) provide the
Participant with paid vacation in accordance with the most favorable vacation
policies of the Company as in effect for the Participant immediately prior to
such Change in Control (including the crediting of all service for which the
Participant had been credited under such vacation policies prior to the Change
in Control); or
          (v) the failure of the Company to obtain the assumption of the
Company’s obligations hereunder from any successor as contemplated in
Section 9(b).

 



--------------------------------------------------------------------------------



 



          An isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by the Participant shall not constitute Good Reason. The
Participant’s right to terminate employment for Good Reason shall not be
affected by the Participant’s incapacities due to mental or physical illness and
the Participant’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any event or condition constituting Good
Reason.
          (l) “Investigation” means an investigation authorized by the Board.
          (m) “Participant” means each of the executives of the Company or any
Subsidiary who are selected by the Board for coverage by this Policy and
identified on Schedules A, B and C from time to time.
          (n) “Potential Change in Control” means the execution or entering into
of any agreement by the Company, the consummation of which can be expected to be
a Qualifying Transaction.
          (o) “Qualifying Termination” means a termination of the Participant’s
employment (i) by the Company other than for Cause or (ii) by the Participant
for Good Reason. Termination of the Participant’s employment on account of death
or Disability shall not be treated as a Qualifying Termination. Notwithstanding
the preceding sentence, the death of the Participant after notice of termination
for Good Reason or without Cause has been validly provided shall be deemed to be
a Qualifying Termination.
          (p) “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then-outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors (or members of any similar governing body) or in which the Company has
the right to receive 50% or more of the distribution of profits or 50% of the
assets or liquidation or dissolution.
          (q) “Termination Period” means the period of time beginning with a
Change in Control and ending eighteen (18) months following such Change in
Control. Notwithstanding anything in this Policy to the contrary, if (i) the
Participant’s employment is terminated prior to a Change in Control (or, if
applicable, a Potential Change of Control) for reasons that would have
constituted a Qualifying Termination if they had occurred following a Change in
Control; (ii) the Participant reasonably demonstrates that such termination (or
Good Reason event) was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control (or a Potential Change in Control) involving such
third party (or a party competing with such third party to effectuate a Change
in Control) does occur within six (6) months from the date of such termination
(or, in the case of a Potential Change in Control, such Potential Change in
Control occurs

 



--------------------------------------------------------------------------------



 



within three (3) months of such termination), then for purposes of this Policy,
the date immediately prior to the date of such termination of employment or
event constituting Good Reason shall be treated as a Change in Control. For
purposes of determining the timing of payments and benefits to the Participant
under Section 4, the date of the actual Change in Control (or, if applicable,
the Potential Change of Control) shall be treated as the Participant’s Date of
Termination under Section 2(h), and for purposes of determining the amount of
payments and benefits owed to the Participant under Section 4, the date the
Participant’s employment is actually terminated shall be treated as the
Participant’s Date of Termination under Section 2(h).
     Where the context requires, the singular shall include the plural, the
plural shall include the singular, and any gender shall include all other
genders.
          3. Eligibility. The Board shall determine in its sole discretion which
senior executives of the Company and its Subsidiaries shall be Participants and
whether a Participant shall be listed on Schedule A, B or C, and the Board may
remove any senior executive from Schedule A, B or C and participation in this
Policy at any time in its sole discretion; provided, however, that a Participant
may not be removed from Schedule A, B or C without his prior written consent
within the 18-month period after a Change in Control or within the period of
time beginning on a date three (3) months prior to a Potential Change in Control
and ending on the termination of the agreement that constituted the Potential
Change in Control. The Board may delegate its authority to designate the
Participants on Schedules A, B and C and to remove a Participant from
Schedule A, B or C to the Compensation Committee (or any successor committee) of
the Board.
          4. Payments Upon Termination of Employment. If during the Termination
Period the employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant’s execution of a Separation
Agreement and Release in the form attached to this Policy as Exhibit A (the
“Separation Agreement and Release”), the Company shall provide to the
Participant:
          (a) within ten (10) days following the later of the Date of
Termination and the execution by the Participant of the Separation Agreement and
Release, a lump sum cash payment equal to the product of (1) the sum of the
Participant’s Base Salary plus Annual Bonus, multiplied by (2) 2.00 for a
Participant identified on Schedule A, 1.50 for a Participant identified on
Schedule B or 1.00 for a Participant identified on Schedule C; and
          (b) within ten (10) days following the later of the Date of
Termination and the execution by the Participant of the Separation Agreement and
Release, a cash payment equal to the Participant’s target Annual Performance
Bonus (to the extent not previously paid) for the fiscal year in which the
Participant’s Date of Termination occurs, multiplied by a fraction the numerator
of which shall be the number of days the

 



--------------------------------------------------------------------------------



 



Participant was employed by the Company during the fiscal year in which the Date
of Termination occurred and the denominator of which shall be 365; and
          (c) for (i) 24 months for a Participant designated on Schedule A,
(ii) 18 months for a Participant designated on Schedule B or (iii) 12 months for
a Participant designated on Schedule C, following the Date of Termination, group
medical and life insurance coverage to the Participant (and his eligible
dependents), under the terms prevailing at the time immediately preceding the
Date of Termination, the Company shall continue to pay the entire amount of such
premiums (and increases therein, if any) to the same extent as the Company pays
for such coverage for similarly situated executives who are employed by the
Company, provided that to the extent that any plan does not permit continuation
of the Participant’s or his eligible dependents’ participation throughout such
period, the Company shall provide the Participant, no less frequently than
quarterly in advance, with an amount, on an after-tax basis, equal to the
Company’s cost of providing such benefits and, provided, further, that at the
end of the foregoing period, the Participant shall be entitled to the
continuation of health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”); and
          (d) to the extent provided in Appendix A, if the Participant is
subject to the excise tax imposed under Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Excise Tax”), a gross-up payment in accordance
with the provisions of Appendix A.
          5. Key Employees. Notwithstanding the timing of payments set forth in
Section 4, if the Company determines that the Participant is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended and that, as a result of such status, any portion of the
payment under this Policy would be subject to additional taxation, the Company
will delay paying any portion of such payment until the earliest permissible
date on which payments may commence without triggering such additional taxation
(with such delay not to exceed six (6) months), with the first such payment to
include the amounts that would have been paid earlier but for the above delay
(and any interest earned thereon under the trust referred to in the next
sentence). The Company shall set aside those payments that would be subject to
the Section 409A additional tax in a trust that is in compliance with Rev. Proc.
92-64.
          6. Withholding Taxes. The Company may withhold from all payments due
to the Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
          7. Reimbursement of Expenses. If any contest or dispute shall arise
under this Policy involving termination of a Participant’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Participant on
a current basis for all reasonable legal fees and related expenses, if any,
incurred by the Participant in

 



--------------------------------------------------------------------------------



 



connection with such contest or dispute (regardless of the result thereof),
together with interest in an amount equal to the prime rate as reported in The
Wall Street Journal, but in no event higher than the maximum legal rate
permissible under applicable law, such interest to accrue thirty (30) days from
the date the Company receives the Participant’s statement for such fees and
expenses through the date of payment thereof, regardless of whether the
Participant’s claim is upheld by a court of competent jurisdiction or an
arbitration panel; provided, however, that the Participant shall be required to
repay immediately any such amounts to the Company to the extent that a court or
an arbitration panel issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced by the Participant in bad faith.
          8. Scope of Policy. Nothing in this Policy shall be deemed to entitle
the Participant to continued employment with the Company or its Subsidiaries,
and if the Participant’s employment with the Company shall terminate prior to a
Change in Control, the Participant shall have no further rights under this
Policy (except as otherwise provided hereunder); provided, however, that any
termination of a Participant’s employment during the Termination Period shall be
subject to all of the provisions of this Policy.
          9. Successors; Binding Agreement.
          (a) This Policy shall not be terminated by any Business Combination.
In the event of any Business Combination, the provisions of this Policy shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as the Company hereunder.
          (b) The Company agrees that in connection with any Business
Combination, it will cause any successor entity to the Company unconditionally
to assume all of the obligations of the Company hereunder. Failure of the
Company to obtain such assumption prior to the effectiveness of any such
Business Combination that constitutes a Change in Control shall be a breach of
this Policy and shall constitute Good Reason hereunder and shall entitle the
Participant to compensation and other benefits from the Company in the same
amount and on the same terms as the Participant would be entitled hereunder if
the Participant’s employment were terminated following a Change in Control by
reason of a Qualifying Termination. For purposes of implementing the foregoing,
the date on which any such Business Combination becomes effective shall be
deemed the date Good Reason occurs, and shall be the Date of Termination if
requested by a Participant.
          (c) The benefits provided under this Policy shall inure to the benefit
of and be enforceable by the Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Participant shall die while any amounts would be payable to the
Participant hereunder had the Participant continued to live, all such amounts,
unless otherwise provided herein, shall be

 



--------------------------------------------------------------------------------



 



paid in accordance with the terms of this Policy to such person or persons
appointed in writing by the Participant to receive such amounts or, if no person
is so appointed, to the Participant’s estate.
          10. Notice. (a) For purposes of this Policy, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return-receipt requested, postage prepaid,
addressed as follows:
          If to the Participant: the address listed as the Participant’s address
in the Company’s personnel files.
          If to the Company:
          New Century Financial Corporation.
          Attention: General Counsel,
          18400 Von Karman, Suite 1000,
          Irvine, California 92612
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
          (b) A written notice of the Participant’s Date of Termination by the
Company or the Participant, as the case may be, to the other, shall (i) indicate
the specific termination provision in this Policy relied upon, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Participant’s employment under
the provision so indicated and (iii) specify the date of termination, which date
shall be not less than fifteen (15) nor more than sixty (60) days after the
giving of such notice; provided, however, that the Company may in its sole
discretion accelerate such date to an earlier date or, alternatively, place the
Participant on paid leave during such period. The failure by the Participant or
the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant’s
or the Company’s rights hereunder.
          11. Full Settlement; Resolution of Disputes and Costs.
          (a) In no event shall the Participant be obligated to seek other
employment or take other action by way of mitigation of the amounts payable to
the Participant under any of the provisions of this Policy and, except as
provided in the Separation Agreement and Release, such amounts shall not be
reduced whether or not the Participant obtains other employment.

 



--------------------------------------------------------------------------------



 



          (b) Any dispute or controversy arising under or in connection with
this Policy that is not resolved pursuant to Section 17, shall be submitted to
arbitration in Orange County, California, before a sole arbitrator selected from
Judicial Arbitration and Mediation Services, Inc., Orange County, California, or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association, and
shall be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et seq. as the exclusive forum for the resolution of such
dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either a Participant or the Company in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
thereto and may be enforced by any court of competent jurisdiction. The Company
and Participants acknowledge and agree that they are hereby waiving any rights
to trial by jury in any action, proceeding or counterclaim brought by either of
the parties hereto against the other in connection with any matter whatsoever
arising out of or in any way connected with this Policy. The Company shall be
responsible for payment of the forum costs of any arbitration hereunder,
including the Arbitrator’s fee. Notwithstanding this provision, the parties to
any dispute may mutually agree to mediate any dispute prior to or following
submission to arbitration. Notwithstanding anything in this Policy to the
contrary, any court, tribunal or arbitration panel that adjudicates any dispute,
controversy or claim arising between a Participant and the Company, or any of
their delegates or successors, in respect of a Participant’s Qualifying
Termination, will apply a de novo standard of review to any determinations made
by such person. Such de novo standard shall apply notwithstanding the grant of
full discretion hereunder to any such person or characterization of any such
decision by such person as final, binding or conclusive on any party.
          12. Employment with Subsidiaries. Employment with the Company for
purposes of this Policy shall include employment with any Subsidiary.
          13. Survival. The respective obligations and benefits afforded to the
Company and the Participant as provided in Sections 4 (to the extent that
payments or benefits are owed as a result of a termination of employment that
occurs during the term of this Policy) 5, 7, 9(c) and 11 shall survive the
termination of this Policy.
          14. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD

 



--------------------------------------------------------------------------------



 



TO THE PRINCIPLE OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, WHICH
OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.
          15. Amendment and Termination. The Board may amend or terminate the
Policy at any time; provided, however, that during the period commencing on a
Change in Control and ending on the 24 month anniversary of the Change in
Control, the Policy (including, for the avoidance of doubt, any Schedules,
Appendices and Exhibits) may not be amended or terminated by the Board in any
manner which is adverse to the interests of any Participant then listed on
Schedule A, B or C without the prior written consent of such Participant;
provided, further, that any termination or amendments to the Policy (including,
for the avoidance of doubt, any Schedules, Appendices and Exhibits) that are
adverse to the interests of any Participant then listed on Schedule A, B or C,
and that occur during the period of time beginning on a date three (3) months
prior to a Potential Change in Control and ending on the termination of the
agreement that constituted the Potential Change in Control, shall be void unless
consented to in writing by the affected Participant.
          16. Interpretation and Administration. The Policy shall be
administered by the Board. Except as specified in Section 2(e) relating to the
determination of “Cause,” the Board may delegate any of its powers under the
Policy to the Compensation Committee of the Board (or any successor committee).
With respect to those Participants who are not subject to Section 16 of the
Exchange Act, the Committee may delegate any of its powers under this Policy to
the Chief Executive Officer of the Company. The Board, the Compensation
Committee (or any successor committee) and the Chief Executive Officer (to the
extent of the powers delegated to him) shall have the authority in its sole and
absolute discretion to (i) exercise all of the powers granted to it under the
Policy, (ii) construe, interpret and implement the Policy, (iii) prescribe,
amend and rescind rules and regulations relating to the Policy, (iv) make all
determinations necessary or advisable in administration of the Policy,
(v) correct any defect, supply any omission and reconcile any inconsistency in
the Policy and (vi) amend this Policy to reflect changes in or interpretations
of applicable law, rules or regulations. Except as provided in Section 2(e),
actions of the Board or the Compensation Committee (or any successor committee)
shall be taken by a majority vote of its members.
          17. Claims and Appeals. Participants may submit claims for benefits by
giving notice to the Company pursuant to Section 10 of this Policy. If the
Participant believes that he has not received coverage or benefits to which he
is entitled under the Policy, the Participant may notify the Board in writing of
a claim for coverage or benefits. If the claim for coverage or benefits is
denied in whole or in part, the Board shall notify the applicant in writing of
such denial within thirty (30) days (which may be extended to sixty (60) days
under special circumstances), with such notice setting forth: (i) the specific
reasons for the denial; (ii) the Policy provisions upon which the denial is

 



--------------------------------------------------------------------------------



 



based; (iii) any additional material or information necessary for the applicant
to perfect his claim; and (iv) the procedures for requesting a review of the
denial. Upon a denial of a claim by the Board, the Participant may: (i) request
a review of the denial by the Board or, where review authority has been so
delegated, by such other person or entity as may be designated by the Board for
this purpose; (ii) review any Policy documents relevant to his claim; and
(iii) submit issues and comments to the Board or its delegate that are relevant
to the review. Any request for review must be made in writing and received by
the Board or its delegate within sixty (60) days of the date the applicant
received notice of the initial denial, unless special circumstances require an
extension of time for processing. The Board or its delegate will make a written
ruling on the applicant’s request for review setting forth the reasons for the
decision and the Policy provisions upon which the denial, if appropriate, is
based. This written ruling shall be made within thirty (30) days of the date the
Board or its delegate receives the applicant’s request for review unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered as soon as possible, but not later than sixty
(60) days after receipt of the request for review. All extensions of time
permitted by this Section 17 will be permitted at the sole discretion of the
Board or its delegate. If the Board does not provide the Participant with
written notice of the denial of his appeal, the Participant’s claim shall be
deemed denied.
          18. Type of Policy. This Policy is intended to be, and shall be
interpreted as an unfunded employee welfare plan under Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
Section 2520.104-24 of the Department of Labor Regulations, maintained primarily
for the purpose of providing employee welfare benefits, to the extent that it
provides welfare benefits, and under Sections 201, 301 and 401 of ERISA, as a
plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation, to the extent that it provides such compensation, in each
case for a select group of management or highly compensated employees.
          19. No Duplication of Benefits. Except as otherwise expressly provided
pursuant to this Policy, this Policy shall be construed and administered in a
manner which avoids duplication of compensation and benefits which may be
provided under any other plan, program, policy, or other arrangement. In the
event a Participant is covered by any other plan, program, policy, individually
negotiated agreement or other arrangement, in effect as of his Date of
Termination, that may duplicate the payments or benefits provided in Section 4,
the Company is specifically empowered to reduce or eliminate the duplicative
benefits provided for under the Policy. In taking such action, the Company will
be guided by the principles that (1) such a Participant will otherwise be
treated no more and no less favorably than are other Participants who are not
covered by such other plan, program, policy, individually negotiated agreement
or other arrangement and (2) the provisions of such other plan, program, policy,
individually negotiated agreement or other arrangement (including, but not
limited to, a special individual pension, a special deferral account and/or a
special equity based grant) which are not

 



--------------------------------------------------------------------------------



 



duplicative of the payments provided in Section 4, will not be considered in
determining elimination and/or reductions in Policy benefits.
     20. Nonassignability. Benefits under the Policy may not be assigned by the
Participant. The terms and conditions of the Policy shall be binding on the
successors and assigns of the Company.
     21. Effective Date. The Policy shall be effective as of June 9, 2006.

 